United states SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 31, 2013 ETHAN ALLEN INTERIORS INC. (Exact name of registrant as specified in its charter) Delaware 1-11692 06-1275288 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Ethan Allen Drive Danbury, CT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (203) 743-8000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) INFORMATION TO BE INCLUDED IN Report SECTION 1 – REGISTRANT’S BUSINESS AND OPERATIONS Item 1.01Entry into a Material Definitive Agreement Effective January 1, 2014, Ethan Allen Global, Inc. and Ethan Allen Retail, Inc., subsidiaries of Ethan Allen Interiors Inc. (collectively, “Ethan Allen” or the “Company”) entered into the Fourth Amendment to its Second Amended and Restated Private Label Consumer Credit Card Program Agreement (the “Agreement”). The Agreement amends the prior Second Amended and Restated Private Label Consumer Credit Card Program Agreement, originally entered into on July 23, 2007, as amended. The Agreement extends the term for an additional five (5) years to July 31, 2019, and sets forth terms and conditions under which GE Money Bank will provide third-party financing associated with the Company’s private label credit card portfolio. All such financing is provided on a non-recourse basis to Company and its subsidiaries and affiliates. The foregoing description of the Agreement does not purport to be complete and is qualified in its entirety by reference to such Agreement, which will be filed in accordance with SEC rules and regulations. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ETHAN ALLEN INTERIORS INC. Date: December 31, 2013 By: /s/ David R. Callen David R. Callen Vice President, Finance and Treasurer 2
